Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's reply to the previous Office action, dated August 6, 2021, has been received. By way of this reply, Applicant has amended claim 1 and canceled claims 35-36 and 39-40.
Claims 1-4, 6, 8, 12-13, 15, 17-19, 21-24, 30, 32-33, and 37-38 are currently under examination.
The rejections of record can be found in the previous Office action, dated March 17, 2021.

Claim Rejections - 35 USC § 101
Claims 39 and 40 were previously rejected under 35 U.S.C. 101 as being directed to a product of nature without significantly more.
Applicant’s cancellation of claims 39 and 40 has obviated this rejection, and it is therefore withdrawn.

Claim Rejections - 35 USC § 102
Claims 1-4, 8, 12-13, 15, 17-19, 21-24, 33, and 37-40 were previously rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Tedder (US20130136754A1, cited in IDS), in view of Blair (Immunity, 32:129-140, 2010, cited in IDS), Cazrnowicki (J Allergy Clin Immunol. 2016 Jan;137(1):118-129) and Bouaziz (Eur J Immunology, 40:2686-2691, 2010, cited in IDS).
withdrawn. However, Applicant’s amendments to the claims have necessitated a new grounds of rejection, which will be described below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 6 was previously rejected under 35 U.S.C. 103 as being unpatentable over Tedder in view of Furano (US20090270268A1).
Applicant’s amendments to the claims have addressed this issue, and this rejection is hereby withdrawn. However, Applicant’s amendments to the claims have necessitated a new grounds of rejection, which will be described below.

Claims 30 and 32 were previously rejected under 35 U.S.C. 103 as being unpatentable over Tedder in view of Vilen (U.S. patent 6,503,509).
Applicant’s amendments to the claims have addressed this issue, and this rejection is hereby withdrawn. However, Applicant’s amendments to the claims have necessitated a new grounds of rejection, which will be described below.

Claims 1-4, 6, 8, 12-13, 15, 17-19, 21-24, 30, 32-33, and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Tedder in view of Blair, Cazrnowicki, Bouaziz, Furano, Vilen, and Matsumoto (Immunity. 2014 Dec 18;41(6):1040-51). This is a new ground of rejection.
Tedder teaches a method of producing B10 cells, a subset of B cells that regulate T cell mediated inflammatory responses through the secretion of interleukin-10 (IL-10), the method comprising contacting purified CD19+ B cells in culture with CpG, CD40L, and anti-IgM Ab for 48 
Tedder also teaches that B10 cells may be expanded in the presence of a cytokine, as part of a stimulatory composition (para. 0060 and claim 6).
Tedder further teaches that the phenotype of B10 cells can be determined by FACS (para. 0044).
Tedder further teaches that B10 cells may be enriched or purified from any tissue where they reside, including cord blood (para. 0049).
Tedder further teaches that the method of stimulation may be performed on a population of naive cells (para. 0045).
Tedder further teaches that the cells may be used to make pharmaceutical compositions with a pharmaceutically acceptable carrier (para. 0058).
While Tedder does not explicitly teach that the population of naive B cells have a CD19+CD38intCD24int phenotype or that the population of transitional B cells have a CD19+CD38hiCD24hi phenotype, Blair teaches that human CD19+CD38hiCD24hi B cells have previously been identified as immature transitional B cells (page 135, right column, second paragraph), and Czarnowicki teaches that naive B cells have a CD19+CD38intCD24int phenotype (page 119, right column, second paragraph). 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed. In such a situation the burden is shifted to the applicants to "prove that subject matter In re Spada, 911 F.2d 705, 709, 15 USPQ2d. As the claimed cell types of Tedder are identical to the phenotypes taught by Blair and Czarnowicki, Tedder therefore teaches these properties of claims 13 and 15.
While Tedder does not teach that the stimulated population of Bregs have the capacity to suppress the proliferation of CD4+ T cells, Bouaziz teaches that IL-10 produced by regulatory B cells reduces proliferation of CD4+ T cells, and that blocking IL-10 partially reverses this inhibitory effect (page 2688, left column, third paragraph). Therefore, Tedder inherently teaches this property of claims 21-24.
However, Tedder does not teach pooling units of cord blood, the use of an anti IgG antibody in culturing regulatory B cells, or co-culture with IL-2.
Furano teaches a method of isolating B cells from a pool of five different donors of peripheral blood mononuclear cells, a known source of B cells (para. 0054, 0125-0126, 0222- 223). Furano also teaches that cord blood is a suitable source of lymphocytes, which includes B cells (para. 0186).
Vilen teaches that desensitization of the B cell antigen receptor (BCR) is possible with an antibody targeting one or more surface immunoglobulin receptors, such as IgG (col. 9, line 64 through col. 10, line 20), and that such a treatment was desirable to prevent an autoimmune disease, in particular, by targeting autoreactive cells which would bind graft cells (claims 11-13 and col. 15, lines 11-16).

It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the above references to arrive at the claimed invention. Beginning from the Tedder reference, methods of culturing B cells to produce a population of regulatory B cells which produce IL-10 were known, with the additional culture ingredients of IL-2 and an anti-IgG antibody taught by Matsumoto and Vilen, respectively. The Matsumoto and Vilen references also teach the advantages of culturing B cells with these reagents. Likewise, Furano suggests a method to solve the need for a starting supply of B cells greater than what is available in a single unit of cord blood. The combined references teach methods to solve the known problem of producing regulatory B cells which secrete high amounts of IL-10.
In response to Applicant’s arguments in the reply dated August 6, 2021, the prior art cited above explains the benefits of each component of the culture media and their respective functions in expanding B cells and stimulating IL-10 production (see, e.g., Matsumoto at page 1049, left column, third paragraph and Vilen at col. 15, lines 11-16). The section cited in Furano by Applicant to rebut the use of the Furano reference (para. 0133-0138) deals with the immortalization of cells which secrete an antibody, which is not germane to the claimed invention. 

Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 35-36 were previously rejected under 35 U.S.C. 103 as being unpatentable over Tedder in view of Arya (US20160152951A1).
Applicant’s cancellation of claims 35 and 36 has obviated this rejection, and it is therefore withdrawn.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280.  The examiner can normally be reached on Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/PETER JOHANSEN/            Examiner, Art Unit 1644                                                                                                                                                                                            
/SHARON X WEN/             Primary Examiner, Art Unit 1644